Townsend, J.
On motion for change of venue the presiding judge must primarily pass upon the question of fact as to whether it is reasonably shown that there is danger of mob violence. The reviewing court will not reverse his finding upon conflicting evidence unless the evidence when construed as a whole shows such probability of danger of violence to the defendant as to make it mandatory upon the trial judge to change the venue. Nix v. State, 22 Ga. App. 136 (95 S. E. 534); Pinkston v. State, 80 Ga. App. 268 (55 S. E. 2d, 877). The evidence here is not sufficient to require a reversal of the judgment of the trial court denying the motion.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.